UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1309


LAWRENCE VERLINE WILDER, SR.,

                  Plaintiff - Appellant,

             v.

BALTIMORE COUNTY POLICE DEPARTMENT; CHIEF JIM JOHNSON;
OFFICER ROBERT LONG; OFFICER DOYLE; OFFICER BUTTONS; OFFICER
JACKSON;   OFFICER  DUNNING;   OFFICER  COVINGTON;   OFFICER
THOMPSON; OFFICER MAYBIN; OFFICER SEWELL; OFFICER POWERS;
OFFICER SMITH; OFFICER FAIM; OFFICER BRUCE; UNKNOWN OFFICERS
AND AGENTS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:09-
cv-00299))


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence     Verline       Wilder,       Sr.,   filed        a     complaint

against       the    Baltimore      County    Police       Department       and    several

officers, alleging violations of his civil rights.                          The district

court entered an order granting Wilder leave to proceed in forma

pauperis, denying without prejudice his motion for appointment

of    counsel,      and   placing    his     case   on     inactive    status      pending

resolution of cases Wilder has on the court’s active docket.

Wilder seeks to appeal, challenging the denial of his motion for

appointment of counsel.               This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337    U.S.    541    (1949).        Because      the    denial   of    a       motion   for

appointment of counsel is not immediately appealable, Miller v.

Simmons,      814    F.2d   962,    967    (4th     Cir.    1987),     we   dismiss      the

appeal for lack of jurisdiction.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                             2